DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/18/2022, with respect to the previously filed claim rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection were able to made in view of Realyvasquez (PGPub US 2005/0203549 A1).
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Bonham on 5/24/22.
The application has been amended as follows: 
Claim 1: 
After line 7, add a new line and insert “wherein the aortic graft occlude is configured to provide a fluid-tight connection between the graft and the feed line for an intramural pressure of at least 70 mmHg”.
Claim 5: 
After line 11, add a new line and insert “wherein the aortic graft occlude is configured to provide a fluid-tight connection between the graft and the feed line for an intramural pressure of at least 70 mmHg”.
Claim 7:
In line 8, after “the” and before “pathway” insert “first”.
After line 9, add a new line and insert “wherein the aortic graft occlude is configured to provide a fluid-tight connection between the graft and the feed line for an intramural pressure of at least 70 mmHg”.
Claim 14: 
Cancel this claim
Claim 15: 
after “feed line” in line 6 but before “wherein the plug comprises a third pathway” in line 7, add a new line and insert “wherein the aortic graft occlude comprises a second pathway, the second pathway serving as an outlet”.
Allowable Subject Matter
Claims 1-2, 4-5, 7-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1, 5, 7, and 15 filed on 3/18/2022 and amended with the Examiner’s Amendment shown above could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the aortic graft occluder is configured to provide a fluid-tight connection between the graft and the feed line for an intraluminal pressure of at least 70 mmHg, in combination with the other limitations of the independent claim.
	The closest prior art is Realyvasquez, which discloses an aortic graft occluder (unmarked device in Fig. 43) for intraoperative leak testing of a tubular aortic graft (capable of occluding a graft) attached to an aortic root (1090 attached to A), the aortic graft occluder (unmarked device in Fig. 43) comprising: a plug (1112 attached to 1094 and 1090) adapted for sealingly closing an opening of the aortic graft (capable of sealing the graft), wherein the plug (1112) comprises a first pathway (1114) adapted for connecting a lumen of the aortic graft with a feed line (PP [0131]: "The port 1114 may be used to bleed off any air that may remain in the graft", therefore it is capable of connecting to a feed line as well), and wherein the aortic graft occlude comprises a second pathway (1118), the second pathway (1118) serving as an outlet (capable of serving as an outlet when cutter 1120 is not inserted).
	However, Realyvasquez fails to disclose wherein the aortic graft occluder is configured to provide a fluid-tight connection between the graft and the feed line for an intraluminal pressure of at least 70 mmHg. Furthermore, the prior art of record does not suggest any motivation to modify the Realyvasquez disclosure to arrive at these features since the device of Realyvasquez operates in a fundamentally different way and is not used for intraoperative leak testing. As such, there would be no motivation to ensure a fluid-tight connection between the graft and the feed line for an intraluminal pressure of at least 70 mmHg. Furthermore, Applicant provides a statement of criticality regarding this pressure rating, stating that- “The resistance of the installed system to said pressures not only enables testing of the aortic valve functionality (e.g., valve closure) and leak tightness of the graft suture(s) during surgery. By providing a pressure resistance that exceeds the physiologically reasonable pressures, it may also be used in ex vivo applications, e.g. leak tightness tests”.
With respect to claim 5, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the aortic graft occluder is configured to provide a fluid-tight connection between the graft and the feed line for an intraluminal pressure of at least 70 mmHg, in combination with the other limitations of the independent claim.
	The closest prior art is Realyvasquez, which discloses an aortic graft occluder (unmarked device in Fig. 43) for intraoperative leak testing of a tubular aortic graft (capable of occluding a graft) attached to an aortic root (1090 attached to A), the aortic graft occluder (unmarked device in Fig. 43) comprising: a plug (1112 attached to 1094 and 1090) adapted for sealingly closing an opening of the aortic graft (capable of sealing the graft), wherein the plug (1112) comprises a first pathway (1114) adapted for connecting a lumen of the aortic graft with a feed line (PP [0131]: "The port 1114 may be used to bleed off any air that may remain in the graft", therefore it is capable of connecting to a feed line as well), wherein the plug (1112) is adapted to be connected to an aortic graft (see Fig. 43). 
	Gollner et al. teaches a plug (2 in Figs. 5-6) adapted to be at least partially inserted into the lumen of a graft (1) and connected thereto (Fig. 5), wherein the plug (2) comprises a sealing section (4 in Fig. 3b) for creating a seal between the plug and the graft (PP [0049]: "a slotted annular sleeve 4 is slid on at that point, which exerts radial pressure onto the graft 1, thereby preventing the radial seal between the graft and the connecting element 2 from leaking in this region and affixing the graft"). Gollner et al. further teaches wherein the plug (2 in Fig. 6) comprises an external thread (2H) adapted to be screwed into the opening of the graft (PP [0055]: "an outer thread 2H is provided at the end of the connecting element 2 facing the graft, which substantially corresponds to the helical structure of the graft 1 and onto which the graft can be screwed"). It would have been obvious for one of ordinary skill in the art to have modified the structure of Realyvasquez to include the structure of Gollner et al. because it is a simple substitution of connection structures that would have yielded predictable results.
	However, both Realyvasquez and Gollner et al. fail to disclose wherein the aortic graft occluder is configured to provide a fluid-tight connection between the graft and the feed line for an intraluminal pressure of at least 70 mmHg. Furthermore, the prior art of record does not suggest any motivation to modify these disclosures to arrive at these features since both the devices of Realyvasquez and Gollner et al. operate in a fundamentally different way and are not used for intraoperative leak testing. As such, there would be no motivation to ensure a fluid-tight connection between the graft and the feed line for an intraluminal pressure of at least 70 mmHg. Furthermore, Applicant provides a statement of criticality regarding this pressure rating, stating that- “The resistance of the installed system to said pressures not only enables testing of the aortic valve functionality (e.g., valve closure) and leak tightness of the graft suture(s) during surgery. By providing a pressure resistance that exceeds the physiologically reasonable pressures, it may also be used in ex vivo applications, e.g. leak tightness tests”.
With respect to claim 7, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the aortic graft occluder is configured to provide a fluid-tight connection between the graft and the feed line for an intraluminal pressure of at least 70 mmHg, in combination with the other limitations of the independent claim.
	The closest prior art is Realyvasquez, which discloses an aortic graft occluder (unmarked device in Fig. 43) for intraoperative leak testing of a tubular aortic graft (capable of occluding a graft) attached to an aortic root (1090 attached to A), the aortic graft occluder (unmarked device in Fig. 43) comprising: a plug (1112 attached to 1094 and 1090) adapted for sealingly closing an opening of the aortic graft (capable of sealing the graft), wherein the plug (1112) comprises a first pathway (1114) adapted for connecting a lumen of the aortic graft with a feed line (PP [0131]: "The port 1114 may be used to bleed off any air that may remain in the graft", therefore it is capable of connecting to a feed line as well). Realyvasquez further discloses wherein the aortic graft occlude (unmarked device in Fig. 43) comprises an extension (unlabeled part in Fig. 43 that extends towards 1120, shown below) extending away from the plug (1120), wherein the pathways extend through the extension (1114 and 1118 through this portion), the extension (shown below) configured to remain at least partially outside the lumen of the aortic graft (this section is outside of 1090 and 1094).

    PNG
    media_image1.png
    959
    785
    media_image1.png
    Greyscale

	However, Realyvasquez fails to disclose wherein the aortic graft occluder is configured to provide a fluid-tight connection between the graft and the feed line for an intraluminal pressure of at least 70 mmHg. Furthermore, the prior art of record does not suggest any motivation to modify these disclosures to arrive at these features since both the devices of Realyvasquez and Gollner et al. operate in a fundamentally different way and are not used for intraoperative leak testing. As such, there would be no motivation to ensure a fluid-tight connection between the graft and the feed line for an intraluminal pressure of at least 70 mmHg. Furthermore, Applicant provides a statement of criticality regarding this pressure rating, stating that- “The resistance of the installed system to said pressures not only enables testing of the aortic valve functionality (e.g., valve closure) and leak tightness of the graft suture(s) during surgery. By providing a pressure resistance that exceeds the physiologically reasonable pressures, it may also be used in ex vivo applications, e.g. leak tightness tests”.
With respect to claim 15, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of [], in combination with the other limitations of the independent claim.
	The closest prior art is Realyvasquez, which discloses an aortic graft occluder (unmarked device in Fig. 43) for intraoperative leak testing of a tubular aortic graft (capable of occluding a graft) attached to an aortic root (1090 attached to A), the aortic graft occluder (unmarked device in Fig. 43) comprising: a plug (1112 attached to 1094 and 1090) adapted for sealingly closing an opening of the aortic graft (capable of sealing the graft), wherein the plug (1112) comprises a first pathway (1114) adapted for connecting a lumen of the aortic graft with a feed line (PP [0131]: "The port 1114 may be used to bleed off any air that may remain in the graft", therefore it is capable of connecting to a feed line as well). wherein the aortic graft occluder comprises a second pathway (1118), the second pathway (1118) serving as an outlet (capable of serving as an outlet when cutter 1120 is not inserted).
	However, Realyvasquez fails to disclose wherein the plug comprises a third pathway adapted for serving as a sealable inlet for a medical device. Furthermore, the prior art of record does not suggest any motivation to modify the Realyvasquez disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771             

                                                                                                                                                                                           /TUAN V NGUYEN/Primary Examiner, Art Unit 3771